Citation Nr: 1524421	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-40 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether an overpayment of VA disability compensation benefits was validly created, to include the question of the effective date of termination of spousal benefits and the effective date of the award of dependent benefits.


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel










INTRODUCTION

The Veteran served on active duty from October 1976 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and the Debt Management Center in St. Paul, Minnesota.  In a November 2009 decision, the Veteran was assessed with an overpayment in the amount of $6,195.50 due to termination of spousal benefits, effective May 1, 2004.  An August 2010 Statement of the Case (SOC) reduced the debt to $3,794.50 based on adjustments to the effective dates his dependent children were added.  In a November 2013 letter, it was found that an additional overpayment in the amount of $629.00 was created based on the termination of spousal benefits on an earlier effective date of April 24, 2003.

In March 2014, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) in order to assess the Veteran's correct overpayment debt and to resolve the question of the validity of the debt.  For the reasons stated below, the Board finds that the directed development has been completed adequately for appellate review.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Beginning in September 2001, the Veteran was awarded additional benefits for his wife, G.T.; an August 2001 letter notified him that he was required to advise VA of any change in the status of his dependents and that failure to do so would result in an overpayment that must be repaid.

2.  In June 2002, his disability compensation award was amended, and he was again notified by an accompanying letter that he must advise VA of any change in the status of his dependents and that failure to do so would result in an overpayment that must be repaid.

3.  In September 2009, the Veteran advised VA that he had divorced G.T. in April 2004.

4.  The RO terminated additional dependency compensation for a dependent spouse, G.T., effective May 1, 2004.

5.  The Veteran improperly received additional monthly dependency compensation payments during the period from May 1, 2004 to December 1, 2007.

6.  The Veteran was at fault for failing to provide VA with timely notice of his divorce from G.T.


CONCLUSIONS OF LAW

1. Because the Veteran failed to timely advise VA of his divorce from G.T., the resulting overpayment was validly created and was solely the Veteran's fault. 38 U.S.C.A. § 5112(b)(2) (West 2014); 38 C.F.R. § 3.501(d)(2) (2014).

2.  G.T. was properly removed as the Veteran's dependent spouse effective May 1, 2004.  38 U.S.C.A. § 5112(b)(2) (West 2014); 38 C.F.R. § 3.501(d)(2) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, prior to its consideration of the merits of the appeal, the Board must determine whether VA has met its statutory duty to notify claimants of the evidence needed to support a claim, as well as the relative duties of VA and the claimant in obtaining such evidence.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2014).  However, the United States Court of Appeals for Veterans Claims (Court) has held that the VA's duties to notify and assist an appellant in the development of a claim are not applicable to cases involving waiver of indebtedness.  See Barger v. Principi, 16 Vet. App. 132 (2002).

Nevertheless, the Veteran has been informed by VA of the information and evidence necessary to support his claim, as well as his right to representation.  He has been afforded opportunities to present evidence in support of his claim, has been furnished the reasons and bases for the denial of the claim, and has been afforded opportunities to respond.  The Board finds that these actions satisfy any duties to notify and assist owed to the Veteran in the development of his claim.  As such, the claim may properly be considered on the merits.

Analysis

The Veteran alleges that VA improperly found him responsible for an overpayment in the amount of $3,794.00.  Specifically, he alleges that he notified the Houston, Texas, VARO in April 2003 about his divorce from his wife, and the overpayment is not valid.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits exceeding the amount to which he or she was entitled. 38 C.F.R. § 1.962 (2014).

In order for the Board to determine whether the overpayment was created properly, it must be established that the Veteran was not legally entitled to the benefits in question, and if there was no legal entitlement, it must then be shown that VA was not solely responsible for the Veteran being paid benefits erroneously.  If the debt was solely the result of administrative error, the effective date of the reduction of  benefits would be the date of the last payment based on this error; accordingly, there would be no overpayment charged to the Veteran for the portion of the overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. §§ 3.500(b)(2), 21.7635(q)(2); see Erickson v. West, 13 Vet. App. 495, 499 (2000).  

The record shows that, during a September 2009 telephone conversation between the RO and the Veteran, the Veteran said that he recalled notifying the Houston VARO about his divorce from G.T. in April 2004.  However, in his October 2009 notice of disagreement, the Veteran claimed that his actual final decree of divorce was in April 2003, and that he notified the Houston VARO of his marital status by mail on April 30, 2003.  He repeated this assertion on his VA Form 9, Appeal to the Board.  However, the Board has been unable to locate any correspondence or communication from the Veteran dated in April 2003 or April 2004.

In a November 2009 letter from the San Diego RO, the Veteran was advised of the adjustment to his monthly payments due in part to the removal of G.T. from his award.  The RO also advised that this adjustment resulted in an overpayment of benefits that had been paid to him, and he would be notified of the exact amount of the overpayment and given information about how to repay the debt.  A November 2009 letter from the Debt Management Center explained that he had been paid more than he was entitled to receive, that VA planned to withhold his benefits until the amount overpaid was recouped, and that he had the right to dispute the debt and request a waiver.  

An August 2010 Statement of the Case (SOC) explained how the debt was calculated.  It noted that VA had received the Veteran's VA Form 21-0538, Status of Dependent's Questionnaire, in September 2009, in which he had reported that he was divorced from G.T. in April 2004.  It further noted that the November 2009 VA letter notified him that an adjustment was made to his award based on the findings from the dependency questionnaire and the telephone contact with the RO, and that G.T. had been removed from his award effective May 1, 2004, the first day following the month of notification, as stated under 38 C.F.R. § 3.1(r).

Following receipt of the Veteran's October 2010 Appeal to the Board, the RO sent him a letter, dated in December 2011, stating that, based on his assertion that his final decree of divorce from G.T. was in April 2003, VA proposed to remove her effective May 1, 2003.  The letter also asked the Veteran to submit a copy of his divorce decree.  

Review of the claims folder fails to demonstrate that VA ever received the Veteran's divorce decree showing a purported date of divorce of April 2003.  Further, the Veteran's lack of credibility as to his allegedly advising VA of his divorce can be inferred - the Veteran was advised by VA of his obligation to keep VA advised of his marital status and yet continued to accept compensation at the same rate even after his divorce. 

In February 2015, following the Board's March 2014 remand for additional evidentiary development, the RO prepared an audit of the amount paid to the Veteran for spousal benefits.   

An award of additional compensation for dependents, based on the establishment of a rating in the percentage specified by law for that purpose, shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).

If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  This applies to applications for increased benefits by reason of existence of a dependent.  See 38 C.F.R. § 3.109(a).

The law provides for the rates of disability compensation, and for payment of additional compensation for dependents of veterans who are at least 30 percent disabled.  38 U.S.C.A. §§ 1114(c), 1115, 1134, 1135.  During the period relevant to this issue, the Veteran was in receipt of a 40 percent combined evaluation for compensation since November 1998.

After reviewing the record, the Board concludes that G.T. was properly removed as a dependent spouse on May 1, 2004.  Despite the Veteran's assertions to the contrary, he has neither provided VA with a copy of his final divorce decree, nor any probative evidence that he notified VA of his divorce from G.T. prior to September 2009.  As noted above, although the Veteran had been advised in several letters from the RO dated prior to 2009 that he must notify VA if there were any changes in his dependents, he did not do so until September 2009.  Thus, the requisite notice was not provided until at least five years after his divorce.  The Veteran's former spouse was properly removed as his dependent on April 30, 2004, the last day of the month in which their April 2004 divorce occurred, with the reduced rate payable on May 1, 2004, the day following the date of the discontinuance.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.501(d)(2).

As the Veteran failed to timely advise VA of his divorce in April 2004, the Board finds that he was solely at fault in the creation of an overpayment. The Board further finds that the creation of the overpayment cannot be considered to have resulted from VA error.  

Accordingly, and for the reasons set forth above, the Board finds that the overpayment at issue was properly created and is a valid debt.  Narron v. West, 13 Vet. App. 223, 227 (1999) (stating that the issue of waiver must be addressed as condition precedent to recoupment of debt by VA).  A preponderance of the evidence is therefore against the claim and the benefit sought on appeal is denied. 38 U.S.C.A. § 5107(b) (West 2014). 


ORDER

An overpayment of VA compensation benefits in the amount of $3,794.00 was valid and the appeal is denied. 


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


